STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

LOUIE N. COLE NO. 2022 CW 0600
VERSUS

THE ESTATE OF JODY G.
LASALLE, AND/OR UNOPENED

SUCCESSION OF JODY G.

LASALLE, THROUGH ITS DULY

AUTHORIZED SUCCESSION

REPRESENTATIVE, CONTINENTAL

INSURANCE COMPANY, ARIANA

SKY SMITH, AND THE STATE OF

LOUISIANA THROUGH THE

DEPARTMENT OF TRANSPORTATION JUNE 10, 2022
AND DEVELOPMENT

 

In Re: State of Louisiana, through the Department of
Transportation and Development, applying for
supervisory writs, 22nd Judicial District Court,

Parish of St. Tammany, No. 2018-14176.

 

BEFORE: WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
STAY DENIED; WRIT DENIED.

VGW

COURT OF APPEAL, FIRST CIRCUIT

asd)

DEPUTY CLERK OF COURT
FOR THE COURT